Citation Nr: 1501575	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-21 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with a history of hiatal hernia and stomach polyps.

2. Entitlement to an initial rating in excess of 10 percent for left plantar fasciitis, status/post plantar fascia release with borderline pes planus.

3. Entitlement to an initial rating in excess of 10 percent for right plantar fasciitis, status/post plantar fascia release with borderline pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011, May 2012, and February 2013 rating decisions by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  GERD has been manifested by subjective complaints of recurrent epigastric distress, dysphagia, and reflux; objective findings include mild lower abdominal cramps and diarrhea.  Substernal, arm, or shoulder pain and considerable impairment of health are not shown.  

2.  A bilateral foot disability has been manifested by subjective complaints of pain with walking and standing; objective findings include focal tenderness and painful scarring.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for GERD with a history of hiatal hernia and stomach polyps have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.114, Diagnostic Code (DC) 7346 (2014).

2. The criteria for an initial rating in excess of 10 percent for a left plantar fasciitis, status/post plantar fascia release with borderline pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.71a, DC 5284 (2014).

3. The criteria for an initial rating in excess of 10 percent for a right plantar fasciitis, status/post plantar fascia release with borderline pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.71a, DC 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

GERD

The rating schedule does not provide a specific diagnostic code for the manifestations of GERD and it has been rated by analogy under DC 7346 for hiatal hernia.  38 C.F.R. § 4.20 (2014).  After reviewing the criteria for rating a hiatal hernia, the analogy is appropriate as it effectively addresses the Veteran's complaints and symptomatology.  

In order to warrant a higher rating under DC 7346, the evidence must show the following:

* persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health (30%);  
* symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health (60%).

The current 10 percent rating anticipates two or more of the symptoms for the 30 percent rating but of less severity.  While the evidence shows that the Veteran has complained of recurrent epigastric distress with dysphagia, pyrosis, and reflux, he is not shown to have substernal, arm, or shoulder pain, or to experience considerable impairment of health.

There are no relevant private or VA clinical records associated with this claim.  In an August 2010 VA examination, the Veteran reflected that he experienced heartburn about twice per week for 2 hours relieved by an extra dose of medication.  He denied dysphagia, melena or major weight loss, but reported mild lower abdominal cramps and diarrhea of unknown origin, which occurred 2 to 3 times per week.  

There were no complaints of regurgitation or substernal, arm, or shoulder pain.  His response to medication was reported as good, there were no periods of incapacitation, and he had not lost any work over the past 12 months because of GERD.  While he experienced pyrosis (heartburn), he specifically denied dysphagia.  Further, regurgitation, substernal or arm or shoulder pain and considerable impairment of health were not shown.  Therefore, this evidence does not support a higher rating.

In an October 2012 VA examination, the examiner noted some worsening in the reflux since the August 2010 examination and the Veteran complained of persistently recurrent epigastric distress, dysphagia, pyrosis, and reflux but denied regurgitation, substernal, arm, or shoulder pain, anemia, or weight loss.  This evidence provided the basis for increasing the rating from 0 to 10 percent but does not support a rating in excess of 10 percent.

Of note, the criteria for a 30 percent rating under DC 7346 are stated in the conjunctive and must all be met to warrant the higher rating.  That is to say, having persistently recurrent epigastric distress with dysphagia and pyrosis is not enough; the symptoms must also be accompanied by substernal, or arm, or shoulder pain, and productive of considerable impairment of health.  As noted at the October 2012 examination, the Veteran denied substernal, arm, or shoulder pain and the evidence did not show considerable impairment of health as demonstrated by the absence of anemia and no weight loss.  The examiner also noted that the disability did not impact on the Veteran's ability to work providing further indication that considerable impairment of health was not shown.

In sum, the Board finds that a rating in excess of 10 percent is not warranted.  Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.

Bilateral Plantar Fasciitis

Like GERD, plantar fasciitis is not specifically addressed by the rating schedule.  The Veteran is current rated under DC 5284 for foot injuries.  In order to warrant a rating in excess of 10 percent, the evidence must show the following: 

* severe pes planus with objective evidence of marked deformity (pronation, adduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities (bilateral 30%, unilateral 20% under DC 5276); 
* claw foot acquired, unilateral, all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads (bilateral 30%, unilateral 20% under DC 5278); 
* moderately severe tarsal or metatarsal bones, malunion of, or nonunion of (20% under DC 5283); 
* moderately severe foot injury (20% under DC 5284). 

After a review of the record, the Board finds that the evidence does not support the criteria for the next-higher disability rating, for either his right or left foot. 

First, the evidence does not show severe pes planus.  Although the Veteran has been diagnosed with pes planus, it was characterized as "borderline" and shown only by X-ray and not clinically.  This is confirmed by the clinical evidence which does not show marked deformity, swelling, or characteristic callosities.  As such, the evidence does not warrant a 20 percent rating under DC 5276. 

As the Veteran has not been diagnosed with claw foot, a rating under DC 5278 is not for application. Moreover, because he has not been diagnosed with malunion or nonunion of the tarsal bones, a rating under DC 5283 is not for application.

Next, the evidence does not show symptoms consistent with a moderately severe foot injury.  In an August 2010 VA examination, the Veteran reported daily pain in his feet which was aggravated by standing over 10 minutes.  No flare-ups were noted and assistive aids were not needed for walking.  The examiner observed that the Veteran walked with a normal gait.  In an October 2012 VA examination, he reported on-going pain in his feet with standing for 5-10 minutes and walking several blocks but he did not need any assistive devices for normal locomotion.  He was under no restrictions at work.  

Although the Veteran has reported pain and tenderness in his feet, the evidence does not show abnormal gait, weight-bearing, weakness, or instability.  The 10 percent rating recognizes symptoms of pain with prolonged standing or walking.  Based on the evidence described, a 20 percent rating under DC 5284 is not warranted.  Parenthetically, to the extent that his pain is based on post-operative scars, the Board notes that he is in receipt of separate compensable ratings for residual scarring which are not on appeal.

In sum, the overall severity of the Veteran's bilateral plantar fasciitis disability does not approximate moderately severe or severe disability in either foot.  As a moderately severe or severe disability has not been demonstrated, a higher rating is not warranted and the appeal is denied.  

With respect to all the claims, the Board has also considered the Veteran's statements that his disabilities are worse than currently rated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's GERD and plantar fasciitis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as heartburn, reflux, and difficulty swallowing (GERD), and pain and tenderness (feet), are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as dysphagia, pyrosis, regurgitation, pain (GERD), and pain, gait, mobility, weight-bearing, and deformity (feet).  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, including left shoulder, tinnitus, rosacea/eczema, residual scarring, plantar warts, and right ring finger, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in August 2010 as part of the pre-discharge program that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same letter.  The RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, available service treatment records have been obtained, as have VA and private treatment records.  He was also provided with multiple VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating these appeal.


ORDER

An initial rating in excess of 10 percent for GERD with a history of hiatal hernia and stomach polyps is denied.

An initial rating in excess of 10 percent for left plantar fasciitis, status/post plantar fascia release with borderline pes planus is denied.

An initial rating in excess of 10 percent for right plantar fasciitis, status/post plantar fascia release with borderline pes planus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


